 Case 1:20-cv-00712-GLS-DJS Document 30 Filed 04/21/21 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
MICHELE GRAY,
                                                      1:20-cv-712
                        Plaintiff,                    (GLS/DJS)

                  v.

UNITED STATES DEPARTMENT
OF JUSTICE,

                   Defendant.
________________________________

                            SUMMARY ORDER

      Plaintiff pro se Michele Gray commenced this action against

defendant the United States Department of Justice (USDOJ), alleging

various civil rights violations. (Compl., Dkt. No. 1.) On November 18,

2020, Gray filed what the court construed as a request for a clerk’s

certificate of default, (Dkt. No. 23), which the court denied because it was

not apparent that service had been properly made on USDOJ, (Dkt.

No. 25). The court ordered that the complaint would be dismissed unless

Gray showed good cause for her failure to timely serve USDOJ, (id.), and

Gray filed a letter in response, stating that she “believed [service] was

done correctly,” (Dkt. No. 26 at 1). Gray attached to her response proof of

service to then-United States Attorney General William Barr, as well as to
  Case 1:20-cv-00712-GLS-DJS Document 30 Filed 04/21/21 Page 2 of 4




the New York State Office of the Attorney General. (Id., Attachs. 1-2.)

      On January 15, 2021, the court issued a Summary Order, explaining

that Gray had not properly served USDOJ, and she was afforded thirty

additional days to file proof of such proper service. (Dkt. No. 27.) In that

Summary Order, the court also explained to Gray that she must serve

USDOJ in accordance with Rule 4(i) of the Federal Rules of Civil

Procedure, and that “service on the New York State Office of the Attorney

General does not satisfy Rule 4(i)(1)(A).” (Id. at 2-4.)

      Now pending is what the court construes as Gray’s renewed request

for a clerk’s certificate of default. (Dkt. No. 29.) But Gray has yet to

properly serve USDOJ. As explained to Gray previously, (Dkt. No. 27 at

2), pursuant to Rule 4(i)(2), to serve a United States agency, e.g., USDOJ,

“a party must serve the United States and also send a copy of the

summons and of the complaint by registered or certified mail to the

agency.” Fed. R. Civ. P. 4(i)(2). And pursuant to Rule 4(i)(1):

            To serve the United States, a party must: (A)(i) deliver
            a copy of the summons and of the complaint to the
            United States attorney for the district where the action
            is brought—or to an assistant United States attorney
            or clerical employee whom the United States attorney
            designates in a writing filed with the court clerk—or
            (ii) send a copy of each by registered or certified mail

                                       2
  Case 1:20-cv-00712-GLS-DJS Document 30 Filed 04/21/21 Page 3 of 4




            to the civil-process clerk at the United States
            attorney’s office; [and] (B) send a copy of each by
            registered or certified mail to the Attorney General of
            the United States at Washington, D.C.

Fed. R. Civ. P. 4(i)(1).

      Gray has not shown the required proof of service on the “United

States attorney for the district where the action [was] brought,” here, the

United States Attorney for the Northern District of New York, or an

assistant United States Attorney or clerical employee whom the United

States attorney has designated. Fed. R. Civ. P. 4(i)(1)(A). Indeed, despite

the court explaining to Gray that “service on the New York State Office of

the Attorney General does not satisfy Rule 4(i)(1)(A),” (Dkt. No. 27 at 4),

she inexplicably continues to serve New York Attorney General Letitia

James, (Dkt. Nos. 28, 29).

      Because proper service has not been made within sixty days of the

filing of Gray’s complaint, the time prescribed by the Local Rules of

Practice, see N.D.N.Y. L.R. 4.1(b), the court “must dismiss the action

without prejudice . . . or order that service be made within a specified time,”

unless good cause is shown, Fed. R. Civ. P. 4(m). Here, the court has

already afforded Gray ample opportunity to properly serve USDOJ, and


                                       3
  Case 1:20-cv-00712-GLS-DJS Document 30 Filed 04/21/21 Page 4 of 4




she continues to fail to effect such proper service. (Dkt. Nos. 25-28.)

Accordingly Gray’s complaint, (Dkt. No. 1), is dismissed without prejudice

in accordance with Rule 4(m) of the Federal Rules of Civil Procedure.

      Accordingly, it is hereby

      ORDERED that Gray’s request for a clerk’s certificate of default (Dkt.

No. 29) is DENIED; and it is further

      ORDERED that Gray’s complaint (Dkt. No. 1) is DISMISSED

WITHOUT PREJUDICE pursuant to Fed. R. Civ. P. 4(m); and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

April 21, 2021
Albany, New York




                                       4
